People v Standsblack (2018 NY Slip Op 04159)





People v Standsblack


2018 NY Slip Op 04159


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND CURRAN, JJ.


597 KA 15-00826

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSAUL D. STANDSBLACK, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Genesee County Court (Robert C. Noonan, J.), entered April 22, 2015. The order denied defendant's motion pursuant to CPL 440.10 to vacate a judgment convicting him, upon his plea of guilty, of sexual abuse in the first degree. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Standsblack ([appeal No. 1] — AD3d — [June 8, 2018] [4th Dept 2018]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court